


110 HR 5292 IH: To permit the Secretary of Health and Human Services to

U.S. House of Representatives
2008-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5292
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2008
			Mr. Fortuño
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To permit the Secretary of Health and Human Services to
		  directly administer Ryan White part A and B grants for eligible areas, States,
		  or territories that failed to make appropriate use of previous Ryan White part
		  A and B grants.
	
	
		1.Authority for the Secretary
			 of Health and Human Services to administer certain grants
			(a)In
			 generalPart E of title XXVI
			 of the Public Health Service Act is amended by adding at the end the following
			 new section:
				
					2689.Authority for
				the Secretary of Health and Human Services to administer certain
				grants
						(a)In
				generalWith respect to a
				grant made to an eligible area or a State under part A or B of this title, if
				the Secretary determines, after reasonable notice and opportunity for hearing,
				that the eligible area or State has substantially failed to make appropriate
				use of any grant made under part A or B of this title during either of the two
				previous fiscal years, the grant shall be administered by the Secretary in lieu
				of the chief elected official of such eligible area or State, but in all other
				respects in accordance with the grant requirements under part A or B of such
				title.
						(b)Prohibition on
				administration for consecutive yearsIn any case in which a grant made to an
				eligible area or a State has been administered by the Secretary pursuant to
				subsection (a), the Secretary is not authorized to administer any grant made
				during the subsequent fiscal year for such eligible area or State pursuant to
				subsection (a).
						(c)DeterminationIn making the determination under
				subsection (a), the Secretary shall consider whether—
							(1)more than 5
				percent of the grant funds awarded remained unobligated one year after the date
				on which the grant was made;
							(2)the eligible area or State has had
				additional requirements imposed on the grant under section 74.14(a) of title 45
				of the Code of Federal Regulations (as in effect on the date of the enactment
				of this section); or
							(3)the eligible area or State has had special
				conditions or restrictions imposed on the grant under section 92.12(a) of title
				45 of the Code of Federal Regulations (as in effect on the date of the
				enactment of this section).
							(d)DelegationWith respect to a grant administered by the
				Secretary in lieu of the chief elected official under subsection (a), the
				Secretary may delegate to a Federal instrumentality or private entity the
				authority to administer such
				grant.
						.
			(b)RulemakingNot later than 90 days after the date of
			 the enactment of this Act, the Secretary shall promulgate regulations to carry
			 out the amendment made by subsection (a).
			(c)Effective
			 dateThe amendment made by
			 this Act shall take effect for grants under part A or part B of title XXVI of
			 the Public Health Service Act made on or after the date of the enactment of
			 this Act.
			
